DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 12/22/2020 in which claims 1, 13, and 18 have been amended, claims 2-3, 5-6, 8-9, 14, and 19-23 have been canceled.  Thus, the claims 1, 4, 7, 10-13, and 15-18 have been pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, 10-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving an actual cost to repair the damaged vehicle without significantly more. 
Examiner has identified claim 13 as the claim that represents the claimed invention recited in independent claims 1, 13, and 18.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 13 recites a series of steps, e.g., automatically receiving information from a vehicle telematics device related to damage to a damaged vehicle, wherein the received information comprises acceleration data and hard braking data from the damaged vehicle; automatically controlling one or more sensors based on the information received from the vehicle telematics device to generate a digital map showing the damage to the damaged vehicle; based on the information related to the damaged vehicle, determining prior cases of similar damage to other vehicles of similar make and model; vehicles of similar make and model; based on the information, the digital map, and the actual cost to repair the similar damage to the other vehicles of similar make and model, generating a work order comprising a non-negotiable payment amount for repairing the damage to the damaged vehicle, wherein the non-negotiable payment amount differs from the actual cost to repair the similar damage to the other vehicles of similar make and model at least when a cost associated with repairing the damaged vehicle has changed after the other vehicles were repaired; transmitting the work order to a computing device for at least one repair shop; receiving feedback, from the computing device, as to an actual cost to repair the damaged vehicle for the at least one repair shop once the damage to the damaged vehicle has been fixed; and updating the non-negotiable payment amount based on the received feedback.  These limitations (with the exception of italicized limitations) describe the abstract idea of receiving an actual cost to repair the damaged vehicle and may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions).  The telematics device, one or more sensors, automatic feature, vehicle, and computing device limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 13 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a telematics device, one or more sensors, automatic feature, vehicle, and a computing device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a telematics device, one or more sensors, automatic feature, vehicle, and a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitations) of receiving information from a vehicle telematics device related to damage to a damaged vehicle, wherein the received information comprises vehicle is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a telematics device, one or more sensors, automatic feature, vehicle, and a computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitation, which has been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B.  Here, the receiving information from a vehicle telematics device related to damage to a damaged vehicle, wherein the received information comprises acceleration data and hard braking data from the damaged vehicle limitation was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification ([0029]-[0030]) describes the receiving step to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 13 is not patent eligible.
Similar arguments can be extended to other independent claims 1 and 18 and hence the claims 1 and 18 are rejected on similar grounds as claim 13.
Dependent claims 4, 7, 10-12, and 15-17 further define the abstract idea that is present in their respective independent claims 1, 13, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4, 7, 10-12, and 15-17 are directed to an abstract idea.  Thus, the claims 1, 4, 7, 10-13, and 15-18 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 12/22/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 4, 7, 10-13, and 15-18 under 35 U.S.C. 101, Applicant states, under Step 2A – Prong 1, that claim 13 fails to recite a “commercial or legal interaction” as required by MPEP § 2106.  No aspect of claim 13 recites, and the Office Action does not indicate any aspect of claim 13 that recites, an “agreement in the form of a contract,” a “legal obligation,” “advertising,” “marketing or sales activities or behaviors,” or “business relations.  Therefore, Applicant submits that claim 13 does not recite “certain methods of organizing human activity” or “commercial or legal interactions” as defined in MPEP § 2106.  Therefore, claim 13 recites patent-eligible subject matter under Step 2A – Prong 1. 
Examiner respectfully disagrees and notes that the claim clearly recites an abstract idea of receiving an actual cost to repair the damaged vehicle which is identified as a Certain Methods of Organizing Human Activity (commercial or legal interactions, a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interactions) (see October 2019 Update: Subject Matter Eligibility, page 4-5).  Thus, these arguments are not persuasive.
Under Step 2A- Prong II, Applicant states that claim 13 integrates the alleged judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  For example, claim 13 recites “automatically receiving information …” and “automatically generating, …”.  The claimed “using one or more sensors controlled based on the information received from the vehicle telematics device” is a specific element that ensures that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea as asserted in the Office Action.  The recited elements describe capturing data at a high degree of specificity and using that data to control sensors to generate a damage map.  Applicant then cites Example 41 and concludes that the elements of claim 13, when analyzed as a whole, limit processing of data by controlling the sensors to generate data used to generate the damage map based on the information received with respect to the damaged vehicle.  This provides a specific improvement over prior systems and the claim as a whole integrates any abstract idea into a practical application.
Examiner respectfully disagrees and notes that automatically feature does not result in technical/technology improvements.  It simply automates the manual process with the use of technology (see MPEP 2106.05(a)(I)); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d, 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  Moreover, collecting data at a high degree of specificity and with the use of a technology does not make the claim patent eligible.  There is no technical improvements as a result of collecting data.  If there is an improvement, it is to the underlying abstract idea and not to technology.  This improvement is not sufficient to integrate the abstract idea into practical application.  Thus, these arguments are not persuasive.
Under Step 2B, Applicant cited Diamond v Diehr case and states that claim 13 is directed toward a particular computerized method for operating “sensors” and claim 13 recites specific techniques, at a high level of detail, for causing actions to be performed by the “sensors”.  Applicant also states that the claim goes beyond the mere concept of simply retrieving and combining data using a computer.  
	Examiner respectfully disagrees and notes that computerized methods of operating “sensors” is nothing more than using the technology to implement an abstract idea which is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d, 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  There is no inventive concept and the claim simply applies the abstract idea on a computer without amounting to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJESH KHATTAR/Primary Examiner, Art Unit 3693